48 N.Y.2d 780 (1979)
Police Conference of New York, Inc., Appellant,
v.
Metropolitan Police Conference of Eastern New York, Inc., Respondent.
Court of Appeals of the State of New York.
Argued October 16, 1979.
Decided November 15, 1979.
Arthur J. Harvey for appellant.
Reynold A. Mauro for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the opinion by Mr. Justice ROBERT G. MAIN at the Appellate Division (66 AD2d 441).